[J-9-2018] [MO: Todd, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


    SYETA BREWINGTON, AS PARENT                 :   No. 23 EAP 2017
    AND NATURAL GUARDIAN FOR                    :
    JARRETT BREWINGTON, A MINOR,                :   Appeal from the Order of the
    AND SYETA BREWINGTON IN HER                 :   Commonwealth Court entered on
    OWN RIGHT                                   :   November 14, 2016 at No. 886 CD
                                                :   2015 reversing the Order entered on
                                                :   April 27, 2015 in the Court of Common
                v.                              :   Pleas, Philadelphia County, Civil
                                                :   Division at No. 1974 November Term
                                                :   2013.
    CITY OF PHILADELPHIA, WALTER G.             :
    SMITH ELEMENTARY SCHOOL AND                 :   ARGUED: May 15, 2018
    THE SCHOOL DISTRICT OF                      :
    PHILADELPHIA                                :
                                                :
                                                :
    APPEAL OF: THE SCHOOL DISTRICT              :
    OF PHILADELPHIA                             :


                                 CONCURRING OPINION


JUSTICE WECHT                                            DECIDED: December 28, 2018
        I join in the decision that the learned Majority reaches, and I join as well in much

of its thoughtful analysis. The Political Subdivision Tort Claims Act (“the Act”)1 does not

immunize the School District of Philadelphia from suit arising from Jarrett Brewington’s

injuries.

        I write separately and respectfully to express disapproval of this Court’s decision

in Mascaro v. Youth Study Center, 523 A.2d 1118 (Pa. 1987), a case that the Majority

distinguishes, but that I would overrule. Mascaro contravenes the plain wording of the

Act, has forced distortions in our decisional law for decades, and should be recognized

1       42 Pa.C.S. §§ 8541-8564.
as error. Unaccountably and atextually, Mascaro narrowed by judicial fiat the statutory

circumstances under which a governmental agency waives immunity for damages arising

from its negligence with respect to the care, custody, and control of real property,

manufacturing a test that transgresses the one established by the General Assembly.

Instead of laboring to conform the law to Mascaro, we should conform the law to the

statute.2

         The Statutory Construction Act instructs: “[t]he object of all interpretation and

construction of statutes is to ascertain and effectuate the intention of the General

Assembly.” 1 Pa.C.S. § 1921(a). Unsurprisingly, the best indication of the General

Assembly’s intent is the plain language of the law that it passed. Id. § 1921(b). “When

the language of a statute is plain and unambiguous and conveys a clear and definite

meaning,” we may not stray from its plain and obvious meaning as we chase after its

“spirit.” See, e.g., Mohamed v. Commonwealth Dep’t of Transp., 40 A.3d 1186, 1194 (Pa.

2012).

         As an exception to the general immunity from suit that local governments enjoy,

see 42 Pa.C.S. § 8541, a local agency shall be liable for damages if: (1) the damages

would be recoverable under statute or common law from an individual who cannot claim

the defense of immunity, and (2) the injury was caused by the negligent act of the agency

or agency employee while acting within the scope of his office or duties.         See id.

§ 8542(a).3 Liability is limited to negligent acts related to the enumerated circumstances

2     As Justice Felix Frankfurter observed, “[w]isdom too often never comes, and so
one ought not to reject it merely because it comes late.” Henslee v. Union Planters Nat’l.
Bank & Tr. Co., 335 U.S. 595, 600 (1949) (Frankfurter, J., dissenting).
3       See also PA. CONST. art. I, § 11 (“All courts shall be open; and every man for an
injury done him in his lands, goods, person or reputation shall have remedy by due course
of law, and right and justice administered without sale, denial or delay. Suits may be
brought against the Commonwealth in such manner, in such courts and in such cases as
the Legislature may by law direct.”).


                                [J-9-2018] [MO: Todd, J.] - 2
set forth in Subsection 8542(b). Of relevance here is the real property exception, which

applies to negligent acts or omissions with respect to “[t]he care, custody or control of real

property in the possession of the local agency[.]” Id. § 8542(b)(3).

       Syeta Brewington alleged that the “plaintiff minor was engaged in gym activities

when he was caused to sustain injuries as a result of a defective and dangerous condition

of the premises caused directly by the actions/inactions of defendants (i.e. gym without

safety mats).”4 In response to the School District’s motion for summary judgment, Ms.

Brewington elaborated that “the alleged defect is the wall and the construction, design

and layout of the gym itself.”5 In order to survive dispositive motions at the pleading or

summary judgment phase, Ms. Brewington seemingly felt compelled to allege that the

gym wall itself was somehow defective or dangerous. These gymnastics of pleading

evidence the unfortunate effects imposed upon litigants by Mascaro’s extra-textual or

contra-textual narrowing of the legislature’s real property exception.

       Mascaro’s horrifying facts are reminiscent of A Clockwork Orange. A juvenile

offender named Claude Opher escaped from a Philadelphia detention center, met up with

a confederate, and broke into a nearby home. After the two bound and gagged Mr.

Mascaro and his son, Opher’s accomplice raped Mrs. Mascaro, and Opher raped and

sodomized her eleven-year-old daughter for several hours. Unable to live with the trauma

inflicted upon his wife and daughter, Mr. Mascaro committed suicide.            Prior to Mr.

Mascaro’s suicide, the family filed an action against the City of Philadelphia and others,

alleging that the detention center negligently maintained the real property in its

possession, thereby facilitating Opher’s escape and causing ensuing harm.



4      Complaint of Brewington at ¶ 10.
5     Brewington’s Response to Defendant’s Motion for Summary Judgment at 3
(unnumbered).


                               [J-9-2018] [MO: Todd, J.] - 3
       As an initial matter, this Court determined that the Mascaros alleged a claim that

was cognizable at common law, and further determined that the negligence of the City

and its detention center in permitting the facility to fall into disrepair was a “but-for” cause

of the Mascaros’ harm, thereby satisfying the requirements of Subsection 8542(a). See

Mascaro, 523 A.2d at 1123.

       Turning its attention to whether this negligent act of the City and its detention center

fell into one of the eight enumerated exceptions to governmental immunity, this Court first

considered whether the acts of others ever may serve as a basis for a waiver of

governmental immunity. The Court looked to the language of the provision conferring

governmental immunity generally, which states: “Except as otherwise provided in this

subchapter, no local agency shall be liable for any damages on account of any injury to

a person or property caused by any act of the local agency or an employee thereof or any

other person.” See 42 Pa.C.S. § 8541 (emphasis added). With little to no analysis, this

Court then proceeded summarily to conclude that “any harm that others cause may not

be imputed to the local agency or its employees.” Mascaro, 523 A.2d at 1124 (emphasis

added).

       This breezy assertion ignored the allegation that the Mascaros actually raised: that

the City’s negligence in its care, custody, and control of its detention center property

caused the family’s harm. This Court unilaterally re-characterized the Mascaros’ claim

as one sounding exclusively in negligent supervision, as if divorced from the care of the

real property itself.   Proceeding then to invoke a series of decisions in which the

Commonwealth Court had ruled that governmental immunity barred plaintiffs who alleged

solely negligent supervision wholly unrelated to the care, custody and control of real

property, the Mascaro Court categorically determined that recovery under the real

property exception is unavailable to those “whose claim of negligence consists of a failure




                                [J-9-2018] [MO: Todd, J.] - 4
to supervise the conduct of students or persons adequately.” Id. at 1124.                 Further

narrowing a plaintiff’s ability to recover under the real property exception, and in a clear

departure from the language of the statute, this Court proceeded to announce that “the

real estate exception can be applied only to those cases where it is alleged that the

artificial condition or defect of the land itself causes the injury, not merely when it facilitates

the injury by the acts of others, whose acts are outside the statute’s scope of liability.” Id.

(emphasis in original).

       This judicial invention of limitation on recovery to circumstances in which the

condition or defect of the land itself exclusively causes the injury is unsupported by the

plain language of the real property exception. As it relates to this case, here is what the

exception does require: a negligent act with respect to the care, custody and control of

real property. Mascaro, and the jurisprudence it has spawned, is reminiscent of the same

defects and concerns that afflicted Love v. City of Philadelphia, 543 A.2d 531 (Pa. 1988),

an unfortunate precedent that we finally laid to rest in Balentine v. Chester Water

Authority, 191 A.3d 799 (Pa. 2018). Contrary to the statutory text, Love judicially imposed

an additional “motion” requirement upon the Act’s vehicle liability exception.                This

requirement had no basis in the language of the statutory exception.6             As with Love’s

extra-textual narrowing of the vehicle liability exception, Mascaro “embodied an imprudent

departure from the letter of the [statutory] exception in pursuit of its spirit in violation of

our rules of construction.” Balentine, 191 A.3d at 815 (Wecht, J., concurring).

       The Majority notes that this Court has limited Mascaro’s scope, observing

charitably that we “clarified its import.” Majority Op. at 20 (citing Crowell v. City of Phila.,

613 A.2d 1178, 183-85 (Pa. 1992) (concluding that Mascaro does not preclude recovery

on the basis of governmental immunity to claims of joint liability where the government’s


6      See 42 Pa.C.S. § 8542(b)(1).


                                 [J-9-2018] [MO: Todd, J.] - 5
negligence was a substantial factor in causing the harm); and Grieff v. Reisinger, 693

A.2d 195, 197 (Pa. 1997) (reiterating that Mascaro was intended to apply only to cases

in which a third party causes the harm)).7 While diplomatic, I find the Majority’s language

unduly gentle. In reality, Mascaro remains viable only when an agency’s negligence

merely facilitates, but is not a causal factor, in harm caused by a third party.

       The wording of the cognate real property exception to the Sovereign Immunity Act,

42 Pa.C.S. §§ 8521-8527, highlights Mascaro’s jurisprudential infirmity. We have noted

that the Sovereign Immunity Act and the Political Subdivision Tort Claims Act are to be

read in pari materia inasmuch as they address the same subject matter. See Kilgore v.

City of Phila., 717 A.2d 514, 516 n.2 (Pa. 1998); 1 Pa.C.S. § 1932. As we interpret those

statutes, we must account for differences in the language of the respective exceptions.

See 42 Pa.C.S. §§ 8522(b)(4), 8542(b)(3). The real property exception to sovereign

immunity exposes the Commonwealth to liability for damages arising out of a negligent


7       The Commonwealth Court likewise has acknowledged this Court’s efforts to limit
Mascaro’s reach. In Wilson v. Norristown Area School District, 783 A.2d 871 (Pa. Cmwlth.
2001), the Commonwealth Court briefly discussed our decision in Grieff, wherein we held
that the plaintiff’s claim fit squarely within the real property exception because she alleged
that a fire department negligently cared for its real property when a floor treated with paint
thinner ignited, causing her injuries. Bowing to Grieff somewhat begrudgingly, the Wilson
panel stated:
       [The Supreme Court’s decision in] Grieff is significant in that it represents a
       radical departure from the governmental immunity analysis previously set
       forth in a long line of appellate decisions in this Commonwealth. Yet, we
       can only surmise from the Grieff decision . . . that, for governmental
       immunity purposes, it is no longer of any consequence that the injury does
       not result from a defect in, or condition of, the real property itself[.]
Wilson, 783 A.2d at 875 (footnote omitted) (quoting Hanna v. West Shore Sch. Dist., 717
A.2d 626, 629 (Pa. Cmwlth. 1998)). This “radical departure” actually reflected this Court’s
studied decision to evolve away from Mascaro’s “artificial condition or defect” requirement
and toward compliance with the words of the statute itself.




                               [J-9-2018] [MO: Todd, J.] - 6
act or omission causing “a dangerous condition of Commonwealth agency real estate and

sidewalks, including Commonwealth-owned real property.” 42 Pa.C.S. § 8522(b)(4)

(emphasis added).      See also id. § 8542(b)(4) (“A dangerous condition of trees, traffic

signs, lights or other traffic controls, street lights or street lighting systems under the care,

custody or control of the local agency”); id. § 8542(b)(5) (“A dangerous condition of the

facilities of steam, sewer, water, gas or electric systems owned by the local agency and

located within rights-of-way”); id. § 8542(b)(6)(i) (“A dangerous condition of streets owned

by the local agency”); id. § 8542(b)(7) (“A dangerous condition of sidewalks within the

rights-of-way of streets owned by the local agency”). In stark contrast, the real property

exception to governmental immunity applies with respect to the “care, custody or control

of real property in the possession of the local agency,” id. § 8542(b)(3), and conspicuously

omits any reference to “a dangerous condition.” This is an omission wholly ignored by

Mascaro, but it is an omission for which we must account.

       Viewed holistically, the statutory scheme governing immunity articulates a

relatively straightforward domain within which the real property exception applies. To wit,

the real property at issue need not itself be defective, nor need it reflect negligent design

or construction. Rather, the realty need only be the instrument of an injury that arises

due to negligent acts or omissions with respect to that realty’s care, custody, or control.8

Like the floor in Singer v. School District of Philadelphia, 513 A.2d 1108 (Pa. Cmwlth.

1986), the wall in this case was not, itself, defective. Indeed, I have no reason to doubt

that, at all relevant times, the wall was performing its job—to wit, being a wall—quite

competently. Rather, the failure to pad the wall, and the gym teacher’s astounding choice

to utilize the unpadded wall as a finish line, may constitute the requisite negligence in the

8     This case is not complicated by the fact of “intervening criminal acts,” a
circumstance which animated Justice Hutchinson’s concurrence in Mascaro. See
Mascaro, 523 A.2d at 1125 (Hutchinson, J., concurring).


                                [J-9-2018] [MO: Todd, J.] - 7
care, custody, or control of the wall. These principles are rooted in, and give life to, the

legislative intent reflected in the statutory language. In the face of this reality, Mascaro’s

error is patent.9

       It follows logically that the Majority is correct to hold that a separate claim of

negligent supervision does not bar “application of the real property exception to

independent allegations” of negligence. Majority Op. at 21. The Majority’s determination

is facially at odds with Mascaro. And well it should be. I believe that we must go just a

bit further: not only may a plaintiff allege negligent supervision in a separate count without

waiving the real property exception, but it must follow as well that an allegation of

negligent supervision, which implicates the care, custody, or control of the real property

may, itself, serve as the negligent act necessary to trigger the real property exception.

       By hypothesis, freed from Mascaro’s shackles, Ms. Brewington could have alleged

that the negligent act was the teacher’s breathtaking decision to use a concrete wall as

the finish line for a children’s relay race.10 To be sure, such a claim speaks in part to the

teacher’s supervision of the students. But, as well, it squarely implicates the care, custody

9      See Mascaro, 523 A.2d at 1127 (Larsen, J., dissenting) (“The damages caused
outside the real property by the unleashing of the dangerous instrumentality housed on
the property would be a foreseeable and predictable result of the negligent care, custody
or control of the property. In the instant case, the dangerous instrumentality housed on
appellants’ real property was a vicious criminal, and that instrumentality was unleashed
by appellants’ negligent care, custody and control of the property, causing serious,
foreseeable and predictable damage to persons outside of the property.”).
10     Framing the issue as such also would eliminate the need to engage in the
Singer/Rieger analysis and the need to wander down the peculiar taxonomic road of
debating not only the necessity of wall padding, but also whether such padding should be
characterized as a fixture or personalty. See Singer v. Sch. Dist. of Phila., 513 A.2d 1108
(Pa. Cmwlth. 1986); Rieger v. Altoona Area Sch. Dist., 768 A.2d 912 (Pa. Cmwlth. 2001).
I note that the Commonwealth Court’s decision in the case at bar suitably silenced this
debate by abrogating Rieger and holding that the question of whether the real property
exception applies should focus upon the cause of the injury, not upon the nature of the
preventative measures that should have been provided. See Brewington v. City of Phila.,
149 A.3d 901, 909 (Pa. Cmwlth. 2016) (en banc).


                               [J-9-2018] [MO: Todd, J.] - 8
and control of the District’s real property by an agent of that District. Put it this way: the

real property exception may apply to waive governmental immunity where the agency’s

negligent supervision of others with respect to the care, custody and control of real

property renders the property unsafe for the “activities for which it is regularly used,

intended to be used or reasonably foreseen to be used.” See Snyder v. Harmon, 562

A.2d 307, 312 (Pa. 1989).

       Exceptions to governmental immunity must be construed narrowly. See Majority

Op. at 10-11; Dorsey v. Redman, 96 A.3d 332, 341 (Pa. 2014). Narrow construction of a

statute does not entail judicial conjuring of limitations or pleading requirements that the

General Assembly chose not to include in the statute itself. This is especially important

where such an interpretation would depart from the plain meaning of the language that

the lawmakers employed.       Mascaro’s suggestion that the real property exception is

applicable only when it is alleged that an “artificial condition or defect of the land itself

causes the injury,” finds no support in the language of the Act. It should be abrogated

expressly.

       The land itself is not at fault. The tortfeasor may be.




                               [J-9-2018] [MO: Todd, J.] - 9